                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION

DANA HARSHMAN,

       Plaintiff,

v.                                                           Case No: 5:21-cv-246-RBD-PRL

WALGREENS,

       Defendant.


                                            ORDER

       Before the Court are several motions, including four motions to compel (Docs. 19, 20,

21, 26) and two motions to strike (Docs. 23, 27). Plaintiff has moved to proceed in forma

pauperis (Doc. 2) and the Court has given him the opportunity to file an amended complaint

by May 28, 2021. (Doc. 17). Given the posture of the case, and because Plaintiff has not yet

alleged viable claims, his motions (Docs. 19, 20, 21, 23, 26, 27) are due to be denied. To the

extent Plaintiff is seeking the relief requested in his motions, it should be clearly plead in his

amended complaint and not in separate motions to compel or strike.

       Further, Plaintiff is cautioned that despite proceeding pro se, he is required to comply

with this Court’s Local Rules, the Federal Rules of Civil Procedure, and the Federal Rules of

Evidence. Plaintiff may obtain a copy of the Local Rules from the Court’s website

(http://www.flmd.uscourts.gov) or by visiting the Office of the Clerk of Court. Also,

resources and information related to proceeding in court without a lawyer, including a

handbook entitled Guide for Proceeding Without a Lawyer, can be located on the Court’s

website (http://www.flmd.uscourts.gov/pro_se/default.htm). Plaintiff should also consult
the Middle District of Florida’s Discovery Handbook for a general discussion of this District’s

discovery practices (see http://www.flmd.uscourts.gov/civil-discovery-handbook).

       DONE and ORDERED in Ocala, Florida on May 19, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                             -2-
